Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The finality of the prosecution has been withdrawn after consideration.
Claim Objection
Claim 25 is objected because it is missing a full-stop punctuation. 
Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1, 17, 25, “local cloud exchange instance” is not well defined it the specification.  It is vague what it actually is.  “resource-exchange system participants” is vague whether it is system (machine) or participant (user). “resource-provider resource-exchange-system participants” is vague whether it is system (machine) or participant (user).  Also it is not clear whether it is a provider for providing resource or a system for exchanging resources when two technical terms are hyphened together.   Is it a resource provider, system or participant?  “resource-consumer resource-exchange-system participants” is vague whether it is system (machine) or 
In Claim 15, “imminent-resource-exhaustion events” is not defined in the specification.  It is not understood what it means.
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, 17, 18, 23-25, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yemini et al. (9,888,067).
Regarding Claim 1, Yemini et al. (9,888,067) discloses an automated resource-exchange system (“automate resource management”, abstract) comprising:
multiple resource-exchange-system participants (“multi-cloud systems”, abstract), each comprising a computing facility that includes multiple computers (computer server, fig. 1), each having one or more processors and one or more memories (CPU, memory) (fig. 1), and a local cloud-exchange instance (“user interface”, fig. 2); and
a cloud-exchange system (“cloud computing based systems”, Col. 3, lines 19-34) that is implemented on one or more physical computers, each including one or more processors and one or more memories, and that includes a cloud-exchange engine (container system, operation system, fig 1), the cloud-exchange system increasing an operational efficiency of the resource-exchange system (“container-virtualization can offer significant efficiencies and performance”, Col. 3, line 60 to Col. 4, line 8; “the system can be used in real time in order to efficiently allocate the require resources to 
Regarding Claim 2, Yemini discloses the automated resource-exchange system of claim 1
wherein the operational efficiency of the resource-exchange system is increased (“container-virtualization can offer significant efficiencies and performance”, Col. 3, line 60 to Col. 4, line 8; “the system can be used in real time in order to efficiently allocate the require resources to applications based on a balance of supply and demand”, Col. 10, lines 24-40) when the operational efficiencies of the resource-exchange-system participants are increased (“increasing the overall efficiency”, Col. 27, line 49 to Col. 28, line 8); and
wherein the operational efficiency of a resource-exchange-system participant (“increasing the overall efficiency”) is increased when, for a given time-averaged computational load (“temporary time-limited software”), the operational cost (“based on cost and demands”) of the resource-exchange-system participant is lowered (Col. 27, line 49 to Col. 28, line 8).
Regarding Claim 11, Yemini et al. (9,888,067) discloses the automated resource-exchange system of claim 1 wherein a resource-exchange-system participant participates in automatic auctions for hosting computational-resources-consuming entities on behalf of remote resource-exchange-system participants by:
creating an exchange pool (“thread pools and connection pools”, Col. 38, lines 61 to Col. 39, line 12) for each of multiple types of computational resources (“application resources”, Col. 38, line 61 to Col. 39, line 12) within the resource-exchange-system participant; and


Regarding Claim 17, Yemini discloses a method that increases an operational efficiency of multiple computing facilities (“container-virtualization can offer significant efficiencies and performance”, Col. 3, line 60 to Col. 4, line 8; “the system can be used in real time in order to efficiently allocate the require resources to applications based on a balance of supply and demand”, Col. 10, lines 24-40), the method comprising:
aggregating the multiple computing facilities into a resource-exchange system (“container-virtualization can offer significant efficiencies and performance”, Col. 3, line 60 to Col. 4, line 8; “the system can be used in real time in order to efficiently allocate the require resources to applications based on a balance of supply and demand”, Col. 10, lines 24-40), each computing facility including multiple computers (computer server, fig. 1), each computer having one or more processors and one or more memories, by
transforming each computing facility into a resource-exchange-system participant (“multi-cloud systems”, abstract) by including a local cloud-exchange instance (“user interface”, fig. 2) in the computing facility, and
including, in the resource-exchange system, a cloud-exchange system (“cloud computing based systems”, Col. 3, lines 19-34), implemented on one or more physical computers, each including one or more processors and one or more memories, the cloud-exchange system including a cloud-exchange engine (container system, operation system, fig 1); and
increasing the operational efficiency of the resource-exchange system by automatically exporting computational-resources-consuming entities (“exporting raw server services”, “resources or services”, Col. 36, lines 19-31) from resource-consumer resource-exchange-system participants (“second 
Regarding Claim 18, Yemini discloses the method of claim 17
wherein the operational efficiency of the resource-exchange system is increased (“container-virtualization can offer significant efficiencies and performance”, Col. 3, line 60 to Col. 4, line 8; “the system can be used in real time in order to efficiently allocate the require resources to applications based on a balance of supply and demand”, Col. 10, lines 24-40) when the operational efficiencies of the resource-exchange-system participants are increased (“increasing the overall efficiency”, Col. 27, line 49 to Col. 28, line 8); and
wherein the operational efficiency  (“increasing the overall efficiency”) of a resource-exchange-system participant is increased when, for a given time-averaged computational load (“temporary time-limited software”), the operational cost (“based on cost and demands”) of the resource-exchange-system participant is lowered (Col. 27, line 49 to Col. 28, line 8).
Regarding Claim 23, Yemini discloses the method of claim 17 further including:
evicting, by resource-exchange participant, a computational-resources-consuming entity (“controls the allocation of computer resources”) hosted on behalf of a remote resource-exchange participant by invoking a re-auction (“auction process”) (Col. 9, lines 30-43).
Regarding Claim 24, Yemini discloses the method of claim 17 further including:
evicting, by the cloud-exchange system, one or more hosted computational-resources-consuming entities (“allocate resources to the replicated container”) from a resource-exchange participant in response to a resource-exchange-participant capacity overload (“overloaded container”) Col. 8, lines 37-60).

Regarding Claim 25, Yemini discloses a physical data-storage device encoded with computer instructions that, when executed by processors within an automated resource-exchange system (“automate resource management”, abstract) comprising resource-exchange-system-participant (“multi-cloud systems”, abstract), computing facilities and a cloud-exchange system (“cloud computing based systems”, Col. 3, lines 19-34), control the automated resource-exchange system to automatically increase the operational efficiency (“container-virtualization can offer significant efficiencies and performance”, Col. 3, line 60 to Col. 4, line 8; “the system can be used in real time in order to efficiently allocate the require resources to applications based on a balance of supply and demand”, Col. 10, lines 24-40) of the resource-exchange system by:
exporting computational-resources-consuming entities (“exporting raw server services”, “resources or services”, Col. 36, lines 19-31) from resource-consumer resource-exchange-system participants (“second domain software system”, Col. 36, lines 19-31) for remote execution by resource-provider resource-exchange-system participants (“external cloud provider”, Col. 36, lines 19-31) through an automated auction facility (“auction process”) (Col. 9, lines 30-43) provided by the cloud-exchange engine(container system, operation system, fig 1).
Allowable subject matter
Claims 3-10, 12-16, 19-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.

Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152